Citation Nr: 1801224	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-38 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left ankle injury, and if so, whether the claim may be allowed.

2. Entitlement to service connection for a heart condition, to include as due to exposure to jet fuel.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1959 to December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a heart condition, to include as due to exposure to jet fuel is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a decision dated March 2009, the RO denied the Veteran's claim to service connection for residuals of a left ankle injury. The Veteran was notified of the decision and did not perfect an appeal.

2. Evidence added to the record since the March 2009 rating decision denying entitlement to service connection for residuals of a left ankle injury is cumulative or redundant, does not cure a prior evidentiary defect, and does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The March 2009 rating decision denying service connection for residuals of a left ankle injury is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
 
2. New and material evidence has not been presented to reopen a claim of entitlement to service connection for residuals of a left ankle injury. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159, and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the decision on appeal.

With regard to the pending new and material claim, examinations are not necessary if no new and material evidence has been received. See 38 C.F.R. § 3.159(c)(4)(iii). As will be discussed below, the Veteran has not submitted, and VA has not otherwise received, evidence sufficient to reopen the pending claim. Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c) (2012). An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record. 38 C.F.R. § 3.156(a). The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence received since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

This appeal arises out of the Veteran's contention that his claimed residuals of a left ankle injury are related to his military service.

The March 2009 rating decision, which considered the Veteran's service treatment records, denied the Veteran's claim for service connection for residuals of a left ankle injury, reasoning that while the Veteran sprained his left ankle playing football in October 1962 there was no evidence of residuals or a fracture on his separation examination or within one year of his discharge. 

The Veteran was notified, did not appeal the decision, and new and material evidence was not received within a year of that decision. Thus, the March 2009 rating decision is final. See 38 U.S.C. § 7105; 38 C.F.R. § 3.104. 

Subsequently, a number of additional records were added to the Veteran's electronic claims file. This evidence consists of the Veteran's private treatment records from several providers and some additional post-service VA treatment records. 

A review of these records does not show a clinical confirmed diagnosis of residuals of a left ankle injury or fracture. The Board notes that the Veteran testified as to his left ankle injury in October 2017. Notably, he stated that he thought he had fractured his ankle in October 1962, received a cast, and was placed on light duty for several weeks. These statements essentially corroborate the Veteran's service treatment records, which were reviewed at the time of the March 2009 rating decision and reveal that he was diagnosed with an ankle sprain, not a fracture. Further, the Veteran testified that while his ankle sometimes hurt, he has received little to no medical treatment for it since his discharge.

Thus, the Board has determined that new and material evidence to reopen the claim of entitlement to service connection for residuals of a left ankle injury has not been received. While new evidence has been received, no material evidence has been received to show a clinically confirmed diagnosis which is linked to military service. In other words, the evidence fails to show a chronic and permanent left ankle disability that was incurred in or is a result of military service, or manifested to a compensable degree within one year of military separation.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C. § 5107.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a left ankle injury, and the claim to reopen is denied.

REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive any outstanding treatment records and to provide a new VA examination. 

The Veteran seeks entitlement to service connection for a heart condition, to include as due to exposure to jet fuel.

A review of the Veteran's service treatment records is silent as to any heart condition.

The Board observes that the Veteran has received some VA and private treatment for a heart condition since his discharge from service and has been diagnosed with coronary artery disease. These medical records indicate that he has had several heart surgeries and his condition continues to be monitored. The Veteran has never received a VA examination for his claimed heart condition.

At his October 2017 hearing, the Veteran testified that he drove a fuel truck during service and was constantly exposed to various fuels during their transport. He also testified that he did not wear any protective equipment while handling the fuel. The Veteran claimed that he first received treatment for his heart soon after his discharge from service. The Veteran and his representative later submitted an online article containing scientific and medical research that suggested an individual exposed to large amounts of fuel for a long period of time has a greater risk of heart disease.  

As to this claim, the Veteran has been diagnosed with a heart condition and has complained of having heart problems soon he left service. He has also submitted medical evidence suggesting a link between exposure to fuel and heart disease. Therefore, the Board finds that VA's duty to assist has been triggered and it must provide a VA examination for his claimed heart condition, to include as due to exposure to jet fuel. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board observes that the Veteran has received some prior VA treatment for his claimed conditions, but it is unclear if he has received additional treatment. It appears that the Veteran's latest VA treatment records are from approximately 2013 and private records are from 2014. Therefore, VA should obtain all relevant treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for a VA examination with a VA examiner of appropriate expertise to determine the nature and etiology of his claimed heart condition, to include as due to exposure to jet fuel. The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.

The examiner should then opine whether the Veteran's claimed heart condition is at least as likely as not (50 percent or greater probability) to have begun in or is otherwise the result of military service.

The examiner should also provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's heart condition is due to exposure to jet fuel.

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology, including the medical reports from his private doctors and his claimed exposure to jet fuel without personal protection. The examiner should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record. 

3. After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


